IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,382


EX PARTE DARIAN J. CONTEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2006-414,729 IN THE 140th DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and sentenced to three years' imprisonment.  He did not appeal
his conviction. 
	Applicant contends that he is actually innocent based upon newly discovered evidence. 
Specifically, the Applicant contends he is actually innocent based upon newly discovered lab
analysis from the Texas Department of Public Safety which shows that he did not possess a firearm
in this case.
	The trial court, based upon the record, has recommended that relief be granted.  Applicant
is entitled to relief.  Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); Ex parte Tuley, 109
S.W.3d 388 (Tex. Crim. App. 2002).
	Relief is granted.  The judgment in Cause No. 2006-414,729 in the 140th Judicial District
Court of Lubbock County is vacated, and Applicant is remanded to the custody of the sheriff of
LUBBOCK County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: August 5, 2010
Do Not Publish